DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 21, depending from independent claim 1, recites “wherein the polycrystalline diamond table exhibits one or more characteristics of being formed at a first pressure and infiltrated with the infiltrant at a second pressure that is greater than the first 
For purposes of examination, the Office will interpret the claim language “wherein the polycrystalline diamond table exhibits one or more characteristics of being formed at a first pressure and infiltrated with the infiltrant at a second pressure that is greater than the first pressure” to mean “the polycrystalline diamond table exhibits one or more characteristics of being formed” at a “partial infiltration”.
For this reason, Applicant’s dependent claim 21 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1-10, 13-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0042149 A1 to Scott et al. (hereinafter “Scott”) in view of United States Pre-Grant Patent Application Publication No. 2009/0152018 A1 to Sani et al. (hereinafter “Sani”).

Referring to Applicant’s independent claim 1, Scott teaches a polycrystalline diamond compact (See Abstract of Scott), comprising: a substrate (pars. [0017], [0023]; FIGS. 1 and 2A of Scott); and a polycrystalline diamond table bonded to the substrate (pars. [0017-18]; FIGS. 1 and 2A of Scott) and including an exterior working surface (pars. [0018]; FIGS. 1 and 2A of Scott), at least one lateral surface (pars. [0018]; FIGS. 1 and 2A of Scott), and a chamfer extending between the exterior working surface and the at least one lateral surface (pars. [0018]; FIGS. 1 and 2A of Scott), the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions (pars. [0020], [0025-26] of Scott), the polycrystalline diamond table further including a first region adjacent to the substrate (par. [0027]; FIGS. 2A and 2B of Scott), at least a portion of the interstitial regions of the first region including an infiltrant disposed therein (par. [0027]; FIGS. 2A and 2B of Scott); and a second leached region adjacent to the first region and extending inwardly from the exterior working surface to a selected depth (par. [0027]; FIGS. 2A and 2B of Scott), the interstitial regions of the second leached region being substantially free of metal-solvent catalyst (par. [0027]; FIGS. 2A and 2B of Scott), the second leached region being defined by the exterior working surface, the at least one lateral surface, and the chamfer (par. [0027]; FIGS. 2A and 2B of Scott).  

However, Sani teaches polycrystalline diamond compacts ("PDCs") and methods of fabricating such PDCs (See Abstract of Sani).  In at least one embodiment, Sani teaches a distal region of the PDC remote from the substrate is substantially free of metal-solvent catalyst infiltrant (par. [0044]; FIG. 2B of Sani).  Sani teaches the distal region extends from the first surface (i.e., a working surface) of the partially infiltrated PCD table to an intermediate depth d (par. [0044]; FIG. 2B of Sani).  Referring to FIG. 2B, Sani teaches a boundary between the proximal region and distal region may be apparent from microstructural analysis and structurally distinguishable from a PDC formed by completely infiltrating the at least partially leached PCD table and leaching metal-solvent catalyst from the completely infiltrated PCD table to a depth d (par. [0045]; FIG. 2B of Sani).  For example, Sani teaches portions of the metal-solvent catalyst infiltrant of the proximal region exposed through at least partially empty interstitial regions of the distal region at the boundary may not exhibit a roughened surface characteristic of being formed by a leaching/etching process (par. [0045]; FIG. 2B of Sani).  Sani teaches although the boundary is illustrated as being substantially uniform, the boundary may exhibit a non-planar geometry such as an irregular boundary profile (par. [0045]; FIG. 2B of Sani).  There is a reasonable expectation the leaching profile of Scott can be modified to adopt the leaching profile taught by Sani.  Both Scott and Sani teach their respective polycrystalline diamond cutting element exhibits both enhanced thermal stability and wear resistance in combination with improved cutting edge durability for reduced chipping (par. [0007] of Scott; par. [0008] of Sani).  
The teaching “wherein the polycrystalline diamond table exhibits, on a vertical turret lathe, a cut distance of about 5500 linear feet or greater prior to failure when cutting a Sierra white granite work piece with a depth of cut of about 1.27 mm, a back rake angle of about 20 degrees, an in-feed rate of 1.524 mm/rev, and a cutting speed of the work piece of about 1.78 m/sec without coolant” is inherent within and/or obvious in light of the teachings of Scott as modified by Sani.  Scott as modified by Sani teaches a polycrystalline diamond table exhibiting and possessing a first region adjacent to the substrate (par. [0027]; FIGS. 2A and 2B of Scott), at least a portion of the interstitial regions of the first region including an infiltrant disposed therein (par. [0027]; FIGS. 2A and 2B of Scott); and a second leached region adjacent to the first region and extending inwardly from the exterior working surface to a selected depth (par. [0027]; FIGS. 2A and 2B of Scott), the interstitial regions of the second leached region being substantially free of metal-solvent catalyst (par. [0027]; FIGS. 2A and 2B of Scott), the second leached region being defined by the exterior working surface, the at least one lateral surface, and the chamfer 

Referring to Applicant’s claim 2, Scott as modified by Sani teaches the infiltrant includes at least one material selected from the group consisting of cobalt, iron, and nickel (par. [0023] of Scott).

Referring to Applicant’s claim 3, Scott as modified by Sani teaches the infiltrant is provided from the substrate (par. [0023] of Scott).

Referring to Applicant’s claim 4, Scott as modified by Sani teaches substrate includes a cemented carbide substrate (par. [0017] of Scott). 

Referring to Applicant’s claim 5, Scott as modified by Sani teaches the interstitial regions the second leached region are substantially void of material (par. [0027] of Scott).

Referring to Applicant’s claim 6, Scott as modified by Sani teaches the selected depth is about 50 μm to about 2,000 μm (par. [0044] of Sani).  The depth range taught by Scott as modified by Sani renders obvious Applicant’s claimed range.  The depth range taught by Scott as modified by Sani overlaps Applicant’s claimed range of “at least about 700 μm.”  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Scott as modified by Sani teaches the selected depth is about 50 μm to about 2,000 μm (par. [0044] of Sani).  The depth range taught by Scott as modified by Sani renders obvious Applicant’s claimed range.  The depth range taught by Scott as modified by Sani overlaps Applicant’s claimed range of “about 750 μm to about 2100 μm.”  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Scott as modified by Sani teaches the selected depth is about 50 μm to about 2,000 μm (par. [0044] of Sani).  The depth range taught by Scott as modified by Sani renders obvious Applicant’s claimed range.  The depth range taught by Scott as modified by Sani overlaps Applicant’s claimed range of “about 1000 μm to about 2000 μm.”  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 9, Scott as modified by Sani teaches a thickness of the polycrystalline diamond table is about 1 mm (0.039 inch) to about 4 mm (0.16 inch) (par. [0019] MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 10, Scott as modified by Sani teaches the generally horizontal boundary partially defining the second leached region is substantially parallel to the exterior working surface (par. [0027]; FIGS. 2A and 2B of Scott; pars. [0044-45]; FIG. 2B of Sani).

 Referring to Applicant’s claim 13, Scott as modified by Sani teaches the first region exhibits an infiltration profile that does not correspond to the chamfer or the at least one lateral surface (par. [0027]; FIGS. 2A and 2B of Scott; pars. [0044-45]; FIG. 2B of Sani). 

Referring to Applicant’s claim 14, Scott as modified by Sani teaches the boundary is an irregular boundary (par. [0027]; FIGS. 2A and 2B of Scott; par. [0045]; FIG. 2B of Sani). 

Referring to Applicant’s claim 15, Scott as modified by Sani teaches a cross-section of the second leached region (par. [0031]; FIG. 2B of Scott) exhibits: a first depth measured substantially perpendicularly to the upper exterior working surface (par. [0031]; FIG. 2B of Scott), the first depth measured from an extension of the upper surface and between an intersection of the upper exterior working surface and the chamfer and an intersection of the extension of the upper exterior working surface and an extension of the at least one lateral 

Referring to Applicant’s claims 16 and 17, Scott as modified by Sani teaches catalyst may be removed from portions of the diamond table adjacent a working surface to a desired depth, for example, from about 40 microns to about 400 microns (par. [0027] of Scott).  Scott as modified by Sani teaches a depth of, for example, between about 100 microns and about 250 microns is believed to be particularly effective (par. [0027] of Scott).  In some embodiments, Scott as modified by Sani teaches portions of the diamond table may be "deep" leached, for example, to a depth of 250 microns or greater (par. [0027] of Scott).  In other embodiments, Scott as modified by Sani teaches portions of the diamond table may be leached, for example, to a depth of less than 100 microns (par. [0027] of Scott).  Referring to FIG. 2B, Scott as modified by Sani teaches further at least one resulting structure is a diamond table that is at least substantially free of the catalyst to a selected depth from one or more of the cutting face, the chamfer and at least a portion of the side wall of diamond table, diamond table remaining bonded to supporting substrate (par. [0031] of Scott).  As Scott as modified by Sani teaches a portion of the diamond table may be “deep” leached to a depth of 250 microns or greater (par. [0027] of Scott) and a portion of the diamond table may be leached to a depth of less than 100 microns (par. [0027] of Scott), the diamond table of FIG. 2B can exhibit and possess a portion at least substantially free of the catalyst to a selected depth from one or more of the cutting face to the chamfer and at least a portion of the side wall to a depth of 250 microns or greater and another MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s independent claim 18, Scott teaches a polycrystalline diamond compact (See Abstract of Scott), comprising: a cemented carbide substrate including at least one metal-solvent catalyst (pars. [0017], [0023]; FIGS. 1 and 2A of Scott); and a polycrystalline diamond table bonded to the substrate (pars. [0017-18]; FIGS. 1 and 2A of Scott) and including an exterior working surface (pars. [0018]; FIGS. 1 and 2A of Scott), at least one lateral surface (pars. [0018]; FIGS. 1 and 2A of Scott), and a chamfer extending between the exterior working surface and the at least one lateral surface (pars. [0018]; FIGS. 1 and 2A of Scott), the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions (pars. [0020], [0025-26] of Scott), the polycrystalline diamond table further including: a first region adjacent to the substrate (par. [0027]; FIGS. 2A and 2B of Scott), at least a portion of the interstitial regions of the first region including the at least one metal-solvent catalyst disposed therein (par. [0027]; FIGS. 2A and 2B of Scott); and a second leached region adjacent to the first region and extending inwardly from the exterior working surface to a selected depth (par. [0027]; FIGS. 2A and 2B of Scott), the interstitial regions of the second 
Although Scott teaches the polycrystalline diamond table includes a first region and second leached region (par. [0027]; FIGS. 2A and 2B of Scott), Scott does not teach explicitly the second leached region comprises further “wherein the boundary is generally horizontal along an entirety thereof” according to Applicant’s claim language.
However, Sani teaches polycrystalline diamond compacts ("PDCs") and methods of fabricating such PDCs (See Abstract of Sani).  In at least one embodiment, Sani teaches a distal region of the PDC remote from the substrate is substantially free of metal-solvent catalyst infiltrant (par. [0044]; FIG. 2B of Sani).  Sani teaches the distal region extends from the first surface (i.e., a working surface) of the partially infiltrated PCD table to an intermediate depth d (par. [0044]; FIG. 2B of Sani).  Referring to FIG. 2B, Sani teaches a boundary between the proximal region and distal region may be apparent from microstructural analysis and structurally distinguishable from a PDC formed by completely infiltrating the at least partially leached PCD table and leaching metal-solvent catalyst from the completely infiltrated PCD table to a depth d (par. [0045]; FIG. 2B of Sani).  For example, Sani teaches portions of the metal-solvent catalyst infiltrant of the proximal region exposed through at least partially empty interstitial regions of the distal region at the boundary may not exhibit a roughened surface characteristic of being formed by a leaching/etching process (par. [0045]; FIG. 2B of Sani).  Sani teaches although the boundary is illustrated as being substantially uniform, the boundary may exhibit a non-planar 

Referring to Applicant’s claim 19, Scott as modified by Sani teaches a cross-section of the second leached region (par. [0031]; FIG. 2B of Scott) exhibits: a first depth measured substantially perpendicularly to the upper exterior working surface (par. [0031]; FIG. 2B of Scott), the first depth measured from an extension of the upper surface and between an intersection of the upper exterior working surface and the chamfer and an intersection of the extension of the upper exterior working surface and an extension of the at least one lateral 

	Referring to Applicant’s claim 21, Scott as modified by Sani teaches the polycrystalline diamond table exhibits one or more characteristics of being formed at a first pressure and infiltrated with the infiltrant at a second pressure that is greater than the first pressure (par. [0027]; FIGS. 2A and 2B of Scott; pars. [0044-45]; FIG. 2B of Sani). 

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0042149 A1 to Scott et al. (hereinafter “Scott”) in view of United States Pre-Grant Patent Application Publication No. 2009/0152018 A1 to Sani et al. (hereinafter “Sani”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2011/0024201 A1 to Scott et al. (hereinafter “Scott II”).

Referring to Applicant’s claim 11, although Scott as modified by Sani teaches the diamond particles may comprise a tri-modal single layer diamond table of nominal 10 to 12 micron grain (grit) size, referring to grain size in the feedstock used to form the diamond table, a tri-modal single layer diamond table of nominal 6 micron grain size, a bi-layer diamond table having a trimodal, nominal 10 to 12 micron grain size layer on the cutting face, chamfer, and an adjacent portion of the side wall, and having an underlying quadmodal base layer with a nominal 
However, Scott II teaches a polycrystalline diamond (PCD) composite compact element comprising a substrate, a PCD structure bonded to the substrate, and a bond material in the form of a bond layer bonding the PCD structure to the substrate (See Abstract of Scott II).  In at least one embodiment, Scott II teaches the PCD structures exhibit and possess multimodal grain size distributions of diamond grains (par. [0066]; FIGS. 9-11 of Scott II).  Scott II teaches the language "multimodal" size distribution of a mass of grains is understood to mean that the grains have a size distribution with more than one peak, each peak corresponding to a respective "mode" (par. [0066]; FIGS. 9-11 of Scott II).  Scott II teaches multimodal polycrystalline bodies may be made by providing more than one source of a plurality of grains, each source comprising grains having a substantially different average size, and blending together the grains or grains from the sources (par. [0066]; FIGS. 9-11 of Scott II).  Scott II teaches measurement of the size distribution of the blended grains may reveal distinct peaks corresponding to distinct modes (par. [0066]; FIGS. 9-11 of Scott II).  Scott II teaches when the grains are sintered together to form the polycrystalline body, their size distribution may be further altered as the grains are compacted against one another and fractured, resulting in the overall decrease in the sizes of the grains (par. [0066]; FIGS. 9-11 of Scott II).  There is a reasonable expectation the diamond grains of Scott as modified by Sani are reduced in size after undergoing high pressure/high temperature sintering conditions pursuant to the teachings of Scott II.  Scott as modified by Sani teaches, prior to sintering, a tri-modal single layer diamond table of nominal 10 to 12 micron grain (grit) size, 

Referring to Applicant’s claim 12, Scott as modified by Sani teaches a thickness of the polycrystalline diamond table is about 1 mm (0.039 inch) to about 4 mm (0.16 inch) (par. [0019] MPEP 2144.05 [R-10.2019] (I) Despite these teachings, Scott as modified by Sani does not teach explicitly “wherein the average grain size of the polycrystalline diamond table is about 30 μm or less” according to Applicant’s claim language.
However, Scott II teaches a polycrystalline diamond (PCD) composite compact element comprising a substrate, a PCD structure bonded to the substrate, and a bond material in the form of a bond layer bonding the PCD structure to the substrate (See Abstract of Scott II).  In at least one embodiment, Scott II teaches the PCD structures exhibit and possess multimodal grain size distributions of diamond grains (par. [0066]; FIGS. 9-11 of Scott II).  Scott II teaches the language "multimodal" size distribution of a mass of grains is understood to mean that the grains have a size distribution with more than one peak, each peak corresponding to a respective "mode" (par. [0066]; FIGS. 9-11 of Scott II).  Scott II teaches multimodal polycrystalline bodies may be made by providing more than one source of a plurality of grains, each source comprising grains having a substantially different average size, and blending together the grains or grains from the sources (par. [0066]; FIGS. 9-11 of Scott II).  Scott II teaches measurement of the size distribution of the blended grains may reveal distinct peaks corresponding to distinct modes (par. [0066]; FIGS. 9-11 of Scott II).  Scott II teaches when the grains are sintered together to form the polycrystalline body, their size distribution may be further altered as the grains are compacted against one another and fractured, resulting in the overall decrease in the sizes of the grains (par. [0066]; FIGS. 9-11 of Scott II).  There is a reasonable expectation the diamond grains of Scott as .
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of independent claim 1, and claims 2-10 and 13-17 depending therefrom, under 35 USC 103, Applicant asserts the teachings of Scott as modified by Sani does not teach or suggest, either expressly or inherently, the claimed “Distance Cut Recitation” according to independent claim 1.  Applicant observes the Office alleges the aforementioned claimed “Distance Cut Recitation” are inherent within and/or obvious in light of the teachings of Scott as modified by Sani, but does not demonstrate the cited references teach or suggest the aforementioned claim limitation.  With reference to the specification as originally filed, Applicant draws the Office’s attention to Working Examples 1 and 2 as compared to Working Examples 3-7 and asserts the “Distance Cut Recitation” demonstrated by Working Examples 1 and 2 is attributable to different pressure amounts applied, that is, a second pressure amount greater than a first pressure amount, during the polycrystalline diamond fabrication process.  Applicant asserts Scott as modified by Sani in contrast teaches the first pressure amount is greater than the second pressure amount.  For this reason, Applicant asserts the Office has not demonstrated Scott as modified by Sani teach polycrystalline diamond that is “identical or substantially identical to Applicant’s claimed polycrystalline diamond”. 
With respect to the rejection of independent claim 18, and claim 19 depending therefrom, under 35 USC 103, Applicant asserts Scott as modified by Sani does not teach or suggest “the boundary is generally horizontal along an entirety thereof and exhibits one or more characteristics of being leached” according to independent claim 18.  Applicant asserts Scott teaches a leached boundary that is not generally horizontal.  Applicant next asserts Sani teaches a 
The Office disagrees.  Applicant’s assertion the claimed “Distance Cut Recitation” demonstrated by Working Examples 1 and 2 is attributable to different pressure amounts applied during the polycrystalline diamond fabrication process draws attention to the fact said pressure amounts are not recited in Applicant’s independent claim 1.  The Office observes in both Working Examples 1 and 2 Applicant discloses the resultant PDC so-formed showed substantially complete infiltration of cobalt from the second cobalt-cemented tungsten carbide substrate into the PCD table.  In contrast, Applicant’s independent claim 1 recites in part “a second leached region adjacent to the first region and extending inwardly from the exterior working surface to a selected depth, the interstitial regions of the second leached region being substantially free of metal-solvent catalyst, the second leached region being defined by the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731